Name: 94/861/EC: Commission Decision of 20 December 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  foodstuff;  agricultural activity;  America;  political geography;  health
 Date Published: 1994-12-31

 Avis juridique important|31994D086194/861/EC: Commission Decision of 20 December 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance) Official Journal L 352 , 31/12/1994 P. 0071 - 0071 Finnish special edition: Chapter 3 Volume 65 P. 0206 Swedish special edition: Chapter 3 Volume 65 P. 0206 COMMISSION DECISION of 20 December 1994 amending Decision 93/693/EC concerning a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (Text with EEA relevance) (94/861/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 93/60/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 93/693/EC (3), as last amended by Decision 94/609/EC (4), establishes a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from third countries; Whereas the competent veterinary services of Slovakia and Canada have forwarded lists or amendments to lists of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 93/693/EC is amended as follows: 1. In Part 1, the semen collection centre 'CENTRE D'INSÃ MINATION ARTIFICIELLE DU QUÃ BEC (CIAQ), PO Box 518, Saint-Hyacinthe, QuÃ ©bec, J25 7B8. Approved premises: 875 Boulevard Laurier, Saint-Hyacinthe, QuÃ ©bec. Approval code: CAN 073' is replaced by the following: 'CENTRE D'INSÃ MINATION ARTIFICIELLE DU QUÃ BEC (CIAQ) PO Box 518, Saint-Hyacinthe, QuÃ ©bec, J25 7B8. Approved premises: (i) 875 Boulevard Laurier, Sainte Madeleine, QuÃ ©bec. (ii) 3450 Sicotte Street, Saint-Hyacinthe, QuÃ ©bec. Approval code: CAN 073'. 2. A Part 11 is added with the following semen collection centre in respect of the Slovak Republic. 'PART 11 THE SLOVAK REPUBLIC Plemenarske sluzby s.p., Odstepny zÃ ¡vad Bratislava, Plemenarska stanica bykov Luzianky, 951.41 Luzianky, Slovakia. Approval code: ISB SR 01.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 186, 30. 6. 1993, p. 28. (3) OJ No L 320, 22. 12. 1993, p. 35. (4) OJ No L 241, 16. 9. 1994, p. 23.